Citation Nr: 0002224	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-19 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran had active duty from June 1952 to June 1956, and 
from August 1957 to January 1965.  This appeal comes to the 
Board of Veterans' Appeals (Board) from a May 1996 decision 
by the RO that denied service connection for PTSD.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
which might lead to PTSD, occurred during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service personnel records show he first served 
on active duty in the Air Force from June 1952 to June 1956.  
During this time his primary duties were those of an air 
policeman, and he had a tour of duty in Korea from May 1954 
to November 1955.  After this period of active duty, the 
veteran served in the Reserve.  He next served on active duty 
from August 1957 (or from July 1957, according to one record) 
to January 1965.  During this time he was stationed at 
stateside bases and performed various duties including air 
policeman and recruiter.  The service records show he 
received various decorations but none reflecting combat 
service, and the service records do not otherwise suggest he 
engaged in combat.

The veteran's service medical records show he was observed 
for possible seizures in 1952.  In April 1964 the veteran was 
referred for evaluation of possible organic brain disorder.  
No psychiatric problems were found, and it was felt that he 
was poorly motivated.  In June 1964 he was seen for tension 
headaches.  On the January 1965 service separation 
examination, the psychiatric system was normal on clinical 
evaluation; on an accompanying medical history form, he 
denied a history of nervous problems.

In August 1986 the veteran filed a claim for non-service-
connected pension, based in part on a nervous condition.

In an August 1987 letter, Donald Crider, M.D., reported that 
he had treated the veteran since March 1986 for severe 
depression.  Dr. Crider reported that the veteran had had a 
turbulent personal life with one divorce in 1976 and another 
in 1985.  It was reported that that the veteran had worked as 
a federal coal mine inspector, and there was a mine explosion 
in January 1984 in which several miners died.  Dr. Crider 
said that the veteran had PTSD which was most likely a direct 
outgrowth of the mine explosion.  He added that the veteran's 
depression probably started several years before the mine 
explosion. 

On a May 1988 VA examination, the veteran reported treatment 
for nerves since 1986.  It was noted that he had a history of 
anxiety and severe depression.  The diagnoses included 
depression.

On a September 1988 VA psychiatric consultation, it was 
reported that that the veteran had become phobic of working 
underground, of bridges, and of heights as a result of a mine 
explosion in 1984.  The impression was major depression, 
first episode, with phobias.

In December 1995 the veteran filed a claim for service 
connection for PTSD.  He claimed he had such condition and it 
resulted from service experiences in Korea and Okinawa during 
the 1950s.

On VA psychiatric examination in January 1996, the veteran 
reported that during service on 2 occasions airplanes crashed 
in front of him and he was exposed to mangled bodies, and on 
one of those occasions he saw a footprint in exposed human 
brains.  He stated that following an underground mine 
explosion in 1984, he had become fearful and had not been 
able to work.  The diagnoses were PTSD, and recurrent major 
depression by history.  

In March 1996 response to a request to provide specific 
service stressor information, the veteran reported 3 
incidents.  He said he saw many dead and mangled bodies after 
a transport plane crashed in Colorado in 1952.  He claimed a 
jet fighter crashed in front of him in Okinawa in 1955 and he 
found human brains with a footprint under a nearby bush.  In 
the third incident a F-89 Night Fighter crashed in front of 
him while he was driving around the perimeter road at Andrews 
Air Force Base, killing a colonel and a major in 1958; the 
veteran said that he recovered a left arm from a tree and 
that there was a wedding ring in the ring finger.

VA outpatient treatment records from 1995 and 1996 show the 
veteran was seen for various medical and psychiatric 
problems, and the records show he participated regularly at a 
depression group.  The veteran claimed he had traumatic 
experiences from his service in Korea, and it was noted he 
was pursuing a claim for service connection for PTSD.

In January 1997 correspondence, the veteran restated his 
claimed service stressors; this time he added that he 
witnessed another airplane crash just outside of his Air 
Force base in Okinawa in 1955.  He said he and several others 
reached the crash site a few minutes after the accident and 
helped put an incoherent, babbling pilot into an ambulance.  
The veteran reported additional service stressors of finding: 
a young Okinawan girl who had been raped and killed 
apparently by American servicemen; a young airman who had 
been killed on the flight line by infiltrators in Okinawa; 
and the partially decomposed body of a major who killed 
himself at Andrews Air Force Base.  He also related that he 
saw a car strike a young boy outside Kessler Air Force Base 
and rushed over to the boy and found that his face had been 
torn from his head; he then watched the boy being taken away 
by an ambulance.  The veteran stated that the deaths and 
injuries from the 1984 mine explosion brought back memories 
of all the incidents he had witnessed in service.

The RO referred the veteran's case to the United States Armed 
Services Center for Research of Unit Records (USASCRUR), so 
that an attempt could be made to verify claimed service 
stressors.  The USASCRUR responded in a March 1998 letter and 
reported it was unable to document the aircraft incidents 
described by the veteran.  Further information was then 
obtained from the veteran and sent to the USASCRUR.  In a 
July 1999 letter, the USASCRUR reported that despite further 
reseach it was unable to verify the claimed aircraft 
incidents.

In a September 1999 statement, a VA psychologist, who had 
treated the veteran at the depression clinic in 1995-1996, 
reported the veteran had been his patient since 1991.  The 
doctor recounted the veteran's claimed stressors and the 
psychic impact of the mine explosion in 1984.  The doctor 
said that the veteran had PTSD and the precipitating trauma 
occurred while he was in the Air Force.

II.  Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning plausible; the evidence has been properly 
developed, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In this regard the Board 
notes that the veteran's representative has objected to the 
recent VA psychiatric examination, and requests that the case 
be remanded for another examination.  The diagnosis of PTSD 
is conceded for this appeal, and the case turns on 
verification of the veteran's claimed service stressors.  
Therefore, further psychiatric examination is not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  This regulation was revised on 
June 18, 1999, effective from March 7, 1997.  The current 
version of the regulation provides that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).

The veteran served on active duty from 1952 to 1956 and from 
1957 to 1965.  His service medical records do not show a 
diagnosis of a chronic psychiatric disorder.  He claims the 
current diagnosis of PTSD is due to service stressors.  He 
began receiving psychiatric treatment in 1986, and it was 
noted he had the onset of depression several years prior to 
mine accident in 1984, but that he had PTSD which was most 
likely an outgrowth of the mine explosion.  The veteran now 
in essence contends that the mine explosion triggered 
memories of service stressors that caused his current PTSD.  
VA doctors have diagnosed PTSD implicitly and explicitly due 
to the claimed stressors that occurred in service.

The service records do not show the veteran engaged in 
combat, nor is there other evidence that he engaged in 
combat.  His claimed service stressors do not relate to 
combat service, and thus his assertions of service stressors 
are not sufficient to establish that they occurred; rather, 
his stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Fossie v. West, 12 Vet.App. 1 (1998); Cohen v. Brown, 10 
Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  

The veteran's claimed stressors involve witnessing a number 
of airplane crashes, seeing human remains and a traumatized 
pilot after the accidents, and seeing or discovering a raped 
and murdered Okinawan girl, the decomposed body of air force 
officer who had killed himself, a murdered airman, and a 
young boy who had been apparently severely injured when 
struck by a car.  The veteran's own service records do not 
mention the stressors, and the USASCRUR could not corroborate 
the stressors regarding the multiple air crashes.  The 
veteran's other alleged stressors have not been verified by 
the service department, and he has not provided names or 
other details which are required to attempt verification.  
The veteran has submitted no independent evidence to show 
that his alleged stressors actually occurred.

In sum, there is no credible supporting evidence that claimed 
service stressors, which might lead to PTSD, actually 
occurred.  Without such stressor evidence, service connection 
for PTSD may not be granted.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for PTSD is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

